internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita plr-143906-01 date date taxpayer utility purchaser state a region noteholder noteholder date date date date date a b c x plr-143906-01 dear this is in response to a letter dated date submitted on behalf of taxpayer requesting a ruling that consideration received for rights to sell power to an electric utility at above-market rates qualifies as gain from the sale_or_exchange of property within the meaning of sec_1221 sec_1222 and sec_1231 of the internal_revenue_code the information submitted in that request and in later correspondence is summarized below facts taxpayer an s_corporation as defined in sec_1361 of the code owns an electrical generation facility the facility which it operates for the production of electricity and steam the federal energy regulatory commission ferc has certified the facility as a qualifying_facility qf under the public_utility regulatory policies act of purpa p l 92_stat_3117 taxpayer uses the accrual_method of accounting and files its federal_income_tax return on a fiscal_year congress enacted purpa as part of the national energy plan and thereby sought to stimulate the development of the qf industry by requiring utilities to interconnect with qfs and purchase qfs’ output pursuant to the ratemaking standard contained in purpa purpa directed ferc to promulgate rules implementing the statute purpa also requires state public_utility regulatory bodies to implement the statute’s provisions and the ferc rules including the requirement to set rates for the sale of qf output under purpa electric utilities are required to purchase the electrical output generated by interconnected qfs at a rate determined by the state public_utility regulatory body equal to the utility’s avoided cost that is the cost the utility would have incurred had it produced or procured an equivalent amount of power purpa mandates the purchase of qf power either on an as-available basis priced at short-term avoided cost rates or for a specified term usually priced at long-term avoided cost rates power from a qf in excess of the amount committed for sale at long-term rates can be sold on an as-available basis at short term rates or pursuant to any other power sales arrangement entered into by the qf and the purchaser on date the state a public_utilities commission the commission as part of its purpa implementation responsibilities issued an order requiring a state a electric utility company the utility to purchase energy from taxpayer at long-term rates specified by the order for a period of a years the order these rates were predetermined and fixed for each year of the a year term starting on date the order as subsequently clarified by an agreement dated date executed by the commission utility and taxpayer the settlement agreement obligates utility to purchase from taxpayer at the long-term rates established in the order all energy all references are to the statutes and regulations as in effect for the year at issue plr-143906-01 produced by taxpayer up to a b kilowatt capacity level since date taxpayer has been selling energy generated by the facility to utility pursuant to the order the order’s long-term rates were based on certain 30-year forecasts of the utility’s energy prices created during date due to a variety of factors the rates fixed by the order using those forecasts and assumptions are significantly above the energy price forecasts today and the order provides long-term rates for the sale of energy from the facility that significantly exceed today’s market prices for energy today taxpayer or any other qf could not obtain a commission order or a contract for the sale of its energy from the facility at the long-term rate levels contained in the order from time to time taxpayer sells energy from the facility in excess of the energy committed to the utility by the order these sales may be to the utility or to other purchasers and may be at the purpa short-term avoided cost rate periodically set by the commission or pursuant to such other rate as agreed to by the purchaser and taxpayer as noted above purpa also requires electric utilities to interconnect qfs to the utility’s electric system thus enabling the qf to sell electricity to the directly connected electric utility or to other indirectly connected electric utilities the order approved the form of an interconnection agreement between taxpayer and utility permitting taxpayer to interconnect the facility with utility’s electric system and ultimately taxpayer and utility executed this agreement effective date the interconnection agreement the interconnection agreement includes long-term rates approved by the order the interconnection agreement also sets forth the method of billing by taxpayer payment by utility for the sale of energy and a study performed by utility this study describes the physical and operating requirements of the interconnection between the facility and the utility and identifies the metering and delivery points for the sale of energy from the facility the interconnection agreement can be assigned by taxpayer upon the receipt of written consent by the utility which consent cannot be unreasonably withheld utility cannot terminate the interconnection agreement during such time as its obligations set forth in purpa remain unchanged and in force unless taxpayer fails to perform substantially in accordance with the terms of the agreement as a result unless the interconnection agreement is terminated earlier by taxpayer the term of the interconnection agreement corresponds to the a year term of the rates approved by the order on date taxpayer and purchaser entered into a purchase agreement the purchase agreement by which subject_to commission approval and certain other conditions not relevant to this letter taxpayer will sell and assign to purchaser all of its rights interests and obligations under the order including the interconnection agreement but excluding the interconnection agreement’s study the interconnection study and the facility will remain the property of taxpayer hereinafter the order and the interconnection agreement are referred to as the existing power agreement plr-143906-01 as a condition to closing the sale and assignment of taxpayer’s rights under the order to purchaser taxpayer and utility each will deliver to the other a consent and mutual release releasing each other from potential claims arising out of or in connection with the execution performance or nonperformance or assignment of the existing power agreement rate petition and the sale of electric energy from the facility in exchange for the sale and assignment of all of taxpayer’s rights interests and obligations under the existing power agreement purchaser will pay dollar_figurex the purchase_price a lump sum directly to taxpayer at closing and taxpayer will no longer have the right to sell power to utility under the existing power agreement the purchase_price is the only consideration that taxpayer will receive either from purchaser or any other person or entity with respect to purchaser’s acquisition of the taxpayer’s rights interests and obligations under the existing power agreement purchaser has represented to taxpayer that purchaser intends to finance the purchase_price from the sale of notes pursuant to note purchase agreements between purchaser and anticipated noteholder and noteholder the noteholders the noteholders are independent third parties the purchaser intends to pledge all of its assets including the rights to payment under the amended and restated interconnection agreement from utility as defined below as security for its obligations to the noteholders simultaneous with purchaser’s acquisition of the existing power agreement utility and taxpayer will enter into a replacement interconnection agreement which will provide for the continued interconnection and operation of the facility with utility’s electrical system pursuant to the original interconnection agreement’s interconnection study the replacement interconnection agreement will have the same terms and conditions as the interconnection agreement except that sales will not be made pursuant to the order and will not be at the long-term rates contained in the order instead these sales will occur under either the current avoided cost for obligatory purchases by utility under purpa or such other power sales arrangements as may be agreeable to taxpayer and utility future power sales may also occur from the facility to purchasers other than utility upon such terms as are agreed to by taxpayer and such purchaser on or after the closing of the transaction under the purchase agreement taxpayer intends to liquidate and transfer all of its remaining assets and obligations including the facility to a successor entity in a nontaxable_transaction for federal_income_tax purposes the successor entity will seek to operate the facility under the replacement interconnection agreement and market the facility’s electrical output under such arrangements for sale as are contained in the replacement interconnection agreement or under such other arrangements it negotiates with purchasers purchaser and parties affiliated with purchaser will not be the successor entity to taxpayer on date purchaser and utility entered into an execution agreement under plr-143906-01 which the parties agreed to amend and restate the existing power agreement immediately upon purchaser’s acquisition of taxpayer’s rights and obligations under the existing power agreement the amended and restated interconnection agreement concurrent with the request for approval of the sale and assignment of the order to purchaser utility has submitted the amended and restated interconnection agreement to the commission and requested approval of it to allow purchaser to make wholesale sales of power to utility the amended and restated interconnection agreement will provide for the purchase by utility and the sale by purchaser of energy at rates less than those contained in the existing power agreement but nonetheless greater than could be obtained by purchaser if it entered into a power sales arrangement with utility in the absence of purchaser’s acquisition of the rights under the existing power agreement this is the case because the commission no longer issues orders for long-term avoided cost rates for utility and instead allows utility to competitively procure its power supply needs today’s market prices for such power are significantly less than the long-term avoided costs rates approved by the order purchaser has represented to taxpayer that under the amended and restated interconnection agreement i ii iii iv v on an annual basis purchaser intends to sell a substantially_similar amount of energy to utility as historically received by utility under the existing power agreement purchaser intends to meets its power supply obligation under the amended and restated interconnection agreement from a wholesale supplier or from market purchases purchaser has no present intent to sell terminate or extinguish the rights it will acquire from taxpayer to sell energy to utility as modified by the commission and set forth in the amended and restated interconnection agreement the term during which purchaser will have the right to sell energy to utility under the amended and restated interconnection agreement will be substantially_similar to the term remaining under the existing power agreement the rates at which utility will be required to purchase energy from purchaser under the amended and restated interconnection agreement are presently above-market the amount of energy purchaser will have the right to sell to utility in the future under the amended and restated interconnection agreement will be substantially_similar to the amount of energy taxpayer had the right to sell under the existing power agreement plr-143906-01 vi purchaser has no intent of physically interconnecting to utility’s electric system and in fact purchaser is physically incapable of such interconnection thus these aspects of the interconnection agreement have no market_value to purchaser power sold by purchaser to utility is expected to be delivered at various region power pool transmission facilities’ points the amended and restated interconnection agreement covers the sale of wholesale power and does not provide for purchaser to interconnect with utility vii purchaser will only be compensated under the amended and restated interconnection agreement for energy actually delivered to utility law and analysis in order for proceeds from the disposition of an asset to qualify as long-term_capital_gain the asset must be a capital_asset as defined by sec_1221 the disposition must be a sale_or_exchange and the asset must have been held for more than one year sec_1222 under sec_1231 capital_gain also may result from the sale_or_exchange of real or depreciable_property used in the taxpayer’s trade_or_business and held for more than one year if sec_1231 gains exceed sec_1231 losses for the year in the present case the existing power agreement was an asset held by taxpayer for more than one year whether the purchase_price received from purchaser was long-term_capital_gain therefore depends on two factors the nature of the asset and the nature of the transaction nature of the asset existing power agreement as property sec_1221 defines the term capital_asset as property held by the taxpayer regardless of whether it is connected with the taxpayer's trade_or_business unless the property meets one of five listed exceptions inventory property of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in a trade_or_business certain intangible_property accounts_receivable acquired in the ordinary course of a trade_or_business and certain publications of the united_states government the term sec_1231 gain includes the sale_or_exchange of property used in a taxpayer's trade_or_business of a character which is subject_to the allowance for depreciation under sec_167 and that does not fall within certain exceptions generally equivalent to the exceptions in sec_1221 in the present case the existing power agreement was an asset used in taxpayer’s trade_or_business that does not fall within any of the listed exceptions to capital_gain treatment in sec_1221 or sec_1231 we do not decide whether it was a capital_asset or a sec_1231 asset because in either case gain from the sale_or_exchange of such an asset would be capital_gain for taxpayer plr-143906-01 in order for either sec_1221 or sec_1231 to apply however the asset sold must constitute property although sec_1221 appears to give broad meaning to this term the supreme court has found it evident that not everything which can be called property in the ordinary sense and which is outside the statutory exclusions of sec_1221 qualifies as a capital_asset rather the term capital_asset is to be construed narrowly in accordance with the purpose of congress to afford capital-gains treatment only in situations typically involving the realization of appreciation in value accrued over a substantial period of time 364_us_130 compensation_for temporary seizure of business facilities is ordinary_income similarly in 356_us_260 the court denied capital_gain treatment on the disposition of certain mineral payments carved out of established oil_and_gas working interests observing the lump-sum consideration seems essentially a substitute for what would otherwise be received at a future time as ordinary_income in short consideration was paid for the right to receive future income not for an increase in the value of the income-producing property on this basis capital_gain or loss treatment has been denied for transactions involving payments in return for interests carved out of or related to an interest retained by the taxpayer see eg gillette and p g lake interests related to compensation_for_personal_services rendered or to be rendered in the future see eg 303_f2d_687 9th cir interest in films to be produced by taxpayer 454_f2d_1120 8th cir agency contract with insurance_company 81_tc_930 tenure rights and interests relating to income already earned or about to be earned see eg 131_f2d_50 6th cir right to dividend that was already declared on the other hand as the courts have noted s imply because the property transferred will produce ordinary_income and such income is a major factor in determining the value of the property does not necessarily mean that the amount received for the property is essentially a lump-sum substitute_for_ordinary_income in guggenheim the court focused on whether substantial investment risks involved in the term has the same meaning under sec_1221 as it has under sec_1231 see 423_f2d_494 9th cir cert_denied 400_us_848 46_tc_559 acq 1967_2_cb_2 sale of syndicated interests in a racehorse see also 324_f2d_56 5th cir transfer of exclusive feature of a patent contract 304_f2d_125 2d cir various rights in a literary work 57_tc_15 acq 1973_2_cb_3 shipping charter plr-143906-01 holding the asset that was the source of the income were transferred see t c pincite in dresser the court distinguished between proceeds from the present sale of the future right to earn income capital_gain and the present sale of the future right to earned_income ordinary_income f 2d pincite in ferrer the court distinguished between cases involving an ‘estate’ in or an ‘encumbrance’ on or an option to acquire an interest in property which if itself held would be a capital_asset and an opportunity afforded by contract to obtain periodic receipts of income by dealing with another or by rendering services or by virtue of ownership of a larger ‘estate’ f 2d pincite- cited cases omitted see generally 84_tc_50 capital_gain on transfer of franchise rights summary of factors in estate of shea a case particularly analogous to the present case the court held that the transfer by the taxpayers’ s_corporation to a third party of a shipping charter a contract to provide cargo space on the corporation’s ships was a sale of property under sec_1231 resulting in capital_gain the corporation had originally acquired the shipping charter along with the ship to which it was subject later substituted a different ship and eventually sold the charter as a separate asset in its holding the court stressed that the shipping charter was not a contract to perform personal services that the taxpayer had been required to capitalize the acquisition_cost of the charter and that the value of the charter was primarily determined by its rate as compared to prevailing market rates thus the court observed the difference between the amount_paid for the charter and the amount received upon its disposition represented appreciation in value over time due purely to the action of market forces this according to the court was precisely the type of profit for which capital_gain treatment is intended citing gillette see t c pincite based on the above we conclude that the bundle of contract rights and obligations represented by the existing power agreement in the present case was property within the meaning of sec_1221 and sec_1231 the existing power agreement did not represent a right to compensation_for_personal_services rendered or to be rendered rather it involved the sale of a product-electricity nor was it a right to collect income already earned as in rhodes' estate instead like the exclusive feature of the right to practice under the license at issue in dresser the existing power agreement was itself an income-producing asset a right to earn income in the future as made clear by dresser and guggenheim it is not dispositive that the income to be produced by the existing power agreement would have been ordinary nor that the value of the existing power agreement was largely determined by the present_value of that expected future income stream moreover the existing power agreement was not simply in the words of the ferrer court an opportunity afforded by contract to obtain periodic receipts of income by dealing with another first as a purpa contract mandated by federal and state statutes and regulations the existing power agreement reflected to some extent benefits created by governmental action similar to other rights that have been treated as capital assets see eg revrul_66_58 1966_1_cb_186 cotton acreage allotments revrul_70_644 1970_2_cb_167 milk allocation rights second like the plr-143906-01 shipping charter at issue in estate of shea the value of the existing power agreement was largely determined by prevailing market rates and was subject_to market fluctuations outside of the control of taxpayer based on projections of economic factors over a significant period of time4 as stated in gillette and estate of shea such appreciation in value over time resulting from market fluctuations is the type of profit for which capital_gain treatment is intended we reach the conclusion that taxpayer sold property within the meaning of sec_1221 and sec_1231 even though it retained its ownership of the facility and therefore might be viewed as transferring the contract while retaining an underlying related income-producing asset cf gillette p g lake as discussed above while the existing power agreement was clearly related to the facility it was separately transferable and in the context of the regulatory environment in which the transaction occurred was an income-producing asset in its own right one that had a value independent of taxpayer’s facility in this respect it was similar to the shipping charter in estate of shea which-while it was clearly related to a ship in a generic sense-was not linked to any specific ship it could be and was transferred from ship to ship and sold as a separate asset as noted above unlike the charter in estate of shea taxpayer had not acquired the existing power agreement through purchase and had no basis in the contract however the contract was certainly an asset as to which costs would have to be capitalized in appropriate circumstances separate from the source of the electricity that was the subject of the contract except for the inter-connection study taxpayer transferred its entire_interest in the existing power agreement and after the transaction the operation of the power plant had no economic_effect on the existing power agreement or vice versa in fact taxpayer has retained the right to sell power to the utility or other purchasers under such terms and arrangements as are agreed upon by such parties nature of the transaction sale_or_exchange the sale_or_exchange doctrine in general even though we conclude that the existing power agreement was property within the meaning of sec_1221 and sec_1231 in order for the proceeds received by taxpayer to be capital_gain they must result from the sale_or_exchange of the existing power agreement within the meaning of sec_1222 and sec_1231 the transaction was clearly a disposition of property within the meaning of sec_1001 since taxpayer parted with all substantial rights and obligations in the contract in return for a cash payment5 in this connection note the length of the contract-approximately a years with c remaining at the time of the present transaction see 90_tc_558 aff’d in part and vacated in part on a different issue 912_f2d_44 2d cir cf 77_tc_1221 plr-143906-01 contract rights and the extinguishment doctrine one limitation on the sale_or_exchange doctrine holds that in certain circumstances amounts received for the cancellation or termination of contractual or similar rights or claims do not qualify for capital_gain or loss treatment because the rights are not sold to or exchanged with the payor instead they simply cease to exist this doctrine-variously termed the extinguishment disappearing asset or vanishing asset doctrine-is normally applied in two-party situations however there is precedent for applying it in a three-party situation such as the present case if the substance of the transaction is found to constitute a cancellation rather than a sale in an early case 204_f2d_673 2d cir the second circuit held that payment to a distributor for terminating its exclusive contract with a manufacturer was ordinary_income drawing an analogy to a situation in which the holder of the note surrenders it to the maker for a payment the court found that the payment and release not only ended the promisor’s previously existing duty but also destroyed the promisee’s rights they were not transferred to the promisor they merely came to an end and vanished f 2d pincite another early case 205_f2d_360 2d cir aff'g 17_tc_1517 cert_denied 346_us_866 dealt with a three-party situation in general artists the taxpayer a booking agent had entered into contracts with frank sinatra entitling the taxpayer to represent sinatra exclusively and receive a percentage of sinatra's earnings the taxpayer purported to sell the contracts to another booking agent mca under an agreement endorsed by sinatra that provided that mca would enter into new contracts with sinatra shortly after the new contracts were signed and general artists later received a payment from mca which it treated as capital_gain although the tax_court relied in part on a finding that the taxpayer had not parted with property the sole basis of the second circuit’s affirming opinion was that while the transaction was a sale in form in substance it was a cancellation it might be suggested that the instant case differs from that of starr bros because the latter involved a release of a binding negative covenant to the obligor whereas here there was a transfer to a third person of the rights under the covenant but we think the correct view is that here there was a release to the obligor ie sinatra the counterparty of a negative covenant in order to allow a new covenant to be made with the third party mca the agreement provided that such new contracts should be made and be deemed to supersede cancel and take the place of taxpayer’s contracts with the singer f 2d pincite two cases decided in are significant for present purposes because they involve long-term supply contracts in 252_f2d_344 2d cir plr-143906-01 rev’g 26_tc_967 nonacq 1957_2_cb_8 cert_denied 357_us_919 the taxpayer a coal company received a lump-sum payment in return for cancellation of its exclusive contract to purchase the output of a coal mine upholding the commissioner’s determination that the payment was ordinary_income the second circuit rejected the tax court’s rationale-that the counterparty to the contract by making the cancellation payment had reacquired the right to sell its coal to whomsoever it chose at whatever terms it could arrange t c pincite according to the second circuit it would be more in accord with common understanding to say that the payment is solely for the termination of the right-duty relationship between the two parties to the agreement f 2d pincite in the second case 260_f2d_489 9th cir aff’g 27_tc_892 a corporation that held a long-term requirements contract with a supplier for the purchase of petroleum products entered into a similar arrangement with the taxpayer’s partnership reselling the products to the partnership at a slightly higher price subsequently because of a shortage in the supply of gasoline the partnership’s contract right had substantial value see t c pincite and the partnership accepted a payment from the counterparty in termination of the contract the tax_court held that the contract was property_used_in_the_trade_or_business in the partnership’s hands and the circuit_court accepted this finding however both courts rejected the taxpayer’s argument that the effect of the termination agreement was to resell the contract rights to the counterparty rather relying on the line of authority represented by starr pittston and general artists both courts held that the payment was ordinary_income in the words of the circuit_court the principal object result and ‘effect’ of the termination agreement was to terminate rights not continue them nor transfer them-nor sell them-nor exchange them f 2d pincite in the second circuit despite its role in developing the extinguishment doctrine cast doubt on its continuing validity in 304_f2d_125 2d cir rev’g in part and remanding 35_tc_617 acq 1961_2_cb_4 in that case the taxpayer actor jose ferrer had acquired from pierre lamure the author of a novel certain rights connected with the novel including the stage rights and the right to prevent disposition of the movie rights after the director john huston expressed an interest in producing a movie based on the novel and starring ferrer a series of agreements were signed pursuant to which ferrer surrendered his rights huston acquired the movie rights and the taxpayer received a series of payments from huston’s company moulin some of which ferrer reported as capital_gain analyzing prior case law the ferrer court decided that more recent cases had moved away from the distinction relied upon to some extent in starr and general artists between a sale to a third person that keeps the ‘estate’ or ‘encumbrance’ alive and a release that results in its extinguishment f 2d pincite footnotes omitted describing this as a formalistic distinction the court continued in the instant case we can see no sensible business basis for drawing a line between a release of ferrer’s rights to lamure for a consideration paid_by plr-143906-01 moulin and a sale of them with lamure’s consent to moulin or to a stranger who would then release them tax law is concerned with the substance here the voluntary passing of property rights allegedly constituting capital assets not with whether they are passed to a stranger or to a person already having a larger estate focusing instead on the nature of the asset the court concluded that the holdings in cases such as starr general artists pittston and leh could be justified as involving assets that weren’t property rather than on the basis of the extinguishment doctrine f 2d pincite following this approach the court unbundling the various rights given up by ferrer held that ferrer received capital_gain upon surrender of his right to produce a play and his negative rights to prevent disposition of film rights because they represented equitable interests but ordinary_income with respect to termination of his rights to receive a stated percentage of film proceeds in 320_f2d_929 5th cir the court employed a substance over form analysis to convert a two-party cancellation into a three-party sale effectively reversing the approach in general artists in bisbee- baldwin the taxpayer assigned mortgages to investors who then employed the taxpayer to service those mortgages some of the investors later cancelled their contracts with the taxpayer and gave the business to other agents over the taxpayer’s objection the investors paid the taxpayer a standard percentage termination fee for which they were reimbursed by the new agents the court following ferrer’s unbundling approach determined that a portion of each fee was allocable to capital assets with respect to these amounts the court held that in substance the rights had been sold to the new agents the investors were conduits bisbee-baldwin received the payments the transferees paid through the investors something was transferred what bisbee-baldwin transferred was a bundle of rights under its contracts to service certain mortgages for a price the transferees stepped into bisbee-baldwin’s shoes it is irrelevant that the investors’ approval was required and that instead of assignment the transfer was effected by termination of the old contracts and execution of new contracts f 2d pincite although ferrer did not eliminate the extinguishment doctrine altogether it has ameliorated its impact to some extent first the case clearly shifted the primary thrust of the analysis away from the nature of the transaction and towards the nature of the asset second and related to the first point the ferrer case has come to stand for a substance over form approach to the sale_or_exchange determination-exemplified by the bisbee-baldwin case-in which rights are more likely to be viewed as having in substance survived a transaction even though the transaction took the form of a plr-143906-01 cancellation or termination in transactions involving three parties the question then becomes whether there is a sufficient nexus and similarity-between the rights given up by the taxpayer and the rights acquired by a third party-to permit the conclusion that the rights survived in substance in the hands of the third party courts as well as the service have recognized that the rights acquired by the third party or parties need not be identical to those given up in order to be viewed as surviving the transaction application to the present case7 taxpayer points to certain formal aspects of the transaction-chiefly the purchase agreement whereby purchaser purported to purchase taxpayer’s entire_interest in the existing power agreement in return for a cash payment-as evidence that the transaction was a sale of the existing power agreement for capital_gains purposes taxpayer also argues that its tax treatment should not depend on what purchaser chose to do as a result of separate negotiations after purchaser acquired the existing power agreement however as discussed above there is ample precedent in this context for looking beyond the form of the transaction this is especially true when as in the present case the separate steps of the transaction are so clearly interrelated whether or not there were separate negotiations leading up to the transactions that were executed on date it is clear that on that date each step of the transaction was dependent on the others and that taxpayer knew that purchaser had no intention of performing under the existing power agreement and would terminate the existing power agreement simultaneously with-not after -its acquisition from taxpayer by the same token however the execution of mutual releases as between taxpayer and utility-a common precaution in a complex legal transaction---does not necessarily establish that the transaction was a cancellation rather than a sale see eg leh f 2d pincite n 346_f2d_884 6th cir the tax consequences turn on the substance of the transaction accordingly the question to be decided is whether the present transaction was in substance a sale of taxpayer’s rights in the existing power agreement to the purchaser on these particular facts we conclude that it was although as part of the integrated transaction the existing power agreement was terminated and ceased to exist this was not done directly or indirectly by utility simply to eliminate what had become a burdensome contract nor did the purchaser once it had acquired the for a similar example of the evolution of the sale_or_exchange doctrine see the line of cases represented by 737_f2d_479 5th cir cert_denied 469_us_1189 in which the courts found a sale_or_exchange resulting in capital_loss in certain transactions traditionally viewed as lacking that element such as abandonments of mortgaged properties 7taxpayer represents that the hedging_transaction regulations under sec_1_1221-2 do not apply to the order supplemental agreement or interconnection agreement plr-143906-01 existing power agreement terminate it in return for cash or debt from utility-which might lead to the conclusion that in substance the transaction was an indirect means for utility to eliminate the contract rather the consideration for the acquisition of the existing power agreement came from the purchaser not utility moreover while the amended and restated interconnection agreement was not identical to the existing power agreement the two contracts were similar in several respects first the remaining term of the amended and restated interconnection agreement will be substantially_similar to the existing power agreement second while the source of the electricity differs the amount of energy to be furnished under the amended and restated interconnection agreement will be based on the historical amounts furnished under the existing power agreement finally-although the purchaser is not a qf and the price terms under the amended and restated interconnection agreement are not as favorable to the purchaser as the terms under the existing power agreement are to taxpayer-the amended and restated interconnection agreement has been approved by the regulatory authorities as a substitute for the existing power agreement because the amended and restated interconnection agreement while still a long-term_contract at above-market rates is more favorable to utility and the ratepaying public than the existing power agreement in substance therefore the purchaser’s payment to taxpayer is intended to result in the acquisition of valuable rights by purchaser in the form of a long-term above-market power supply contract of a type no longer favored in the new deregulated environment and similar in many significant respects to the rights given up by taxpayer in the transaction in this sense the purchaser stepped into the shoes of taxpayer thus we conclude that the nature of the transaction is a sale_or_exchange of taxpayer’s rights in the existing power agreement to purchaser conclusion accordingly the consideration received by taxpayer for its rights to sell power to utility at above-market rates qualifies as gain from the sale_or_exchange of property within the meaning of sec_1221 sec_1222 and sec_1231 this ruling is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion as to the applicability of the hedging_transactions regulations under sec_1_1221-2 to the proposed transaction plr-143906-01 under the powers of attorney on file in this office a copy of this ruling is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours douglas fahey assistant to the branch chief branch office of the associate chief_counsel income_tax and accounting
